UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 31, 2011 [ ]Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number000-52322 Gulf United Energy, Inc. (Exact name of small Business Issuer as specified in its charter) Nevada 20-5893642 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) P.O Box 22165;Houston, Texas77227-2165 (Address of principal executive offices)(Postal or Zip Code) (713) 942-6575 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed sincelast report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past90 days [X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)[]Yes [ X ] No APPLICABLE ONLY TO CORPORATE ISSUERS As of July 15, 2010, there were approximately 454,667,726 shares of $0.001 par value common stock issued and outstanding. GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) TABLE OF CONTENTS Part I. Financial Information Page Item 1 Financial Statements Consolidated Balance Sheets- May 31, 2011 (unaudited) and August 31, 2010 5 Consolidated Statements of Operations (unaudited) - For the Three Monthsand Nine Months Ended May 31, 2011 and 2010 and the Period From Inception (September 19, 2003) to May 31, 2011 6 Consolidated Statements of Cash Flows (unaudited) - For the Nine Months Ended May 31, 2011 and 2010 and the Period from Inception (September 19, 2003) through May 31, 2011 7 Consolidated Statements of Changes in Shareholders' Equity (Deficit) (unaudited) for the Period from Inception (September 19, 2003) to May 31, 2011 8 Notes to the Consolidated Financial Statements (Unaudited) 10 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 Controls and Procedures 28 Part II. Other Information Item 1 Legal Proceedings 30 Item 1A Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3 Defaults Upon Senior Securities 32 Item 4 (Removed and Reserved) 32 Item 5 Other Information 32 Item 6 Exhibits 34 Signatures 35 Statement Regarding Forward-Looking Information This Quarterly Report on Form 10-Q contains forward-looking statements. All statements other than statements of historical facts included in this Report including, without limitation, statements in the Management’s Discussion and Analysis of Financial Condition and Results of Operations included in this Report, regarding our financial condition, estimated working capital, business strategy, the plans and objectives of our management for future operations and those statements preceded by, followed by or that otherwise include the words “believe”, “expects”, “anticipates”, “intends”, “estimates”, “projects”, “target”, “goal”, “plans”, “objective”, “should”, or similar expressions or variations on such expressions are forward-looking statements. We can give no assurances that the assumptions upon which the forward-looking statements are based will prove to be correct. Because forward-looking statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. There are a number of risks, uncertainties and other important factors that could cause our actual results to differ materially from the forward-looking statements including, but not limited to, our ability to identify and exploit available corporate acquisitions, farm-in and/or joint venture opportunities in the energy sector in Latin America, , our ability to obtain the requisite consents and approvals of the assignments of rights to us in our oil and gas properties, our ability to legally protect or enforce our rights to our oil and gas properties,our ability to establish technical and managerial infrastructure, our ability to raise required capital on acceptable terms and conditions, our ability to take advantage of, and successfully participate in such opportunities, our ability to successfully operate, or influence our joint venture partners’ operation of, the projects in which we participate in a cost effective and efficient way; future economic conditions, political and regulatory stability and changes and volatility in energy prices.A description of some of the risks and uncertainties that could cause our actual results to differ materially from those described by the forward-looking statements in this Quarterly Report on Form 10-Q appears in the section captioned “Risk Factors” in our Annual Report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”) on December 7, 2010. Except as otherwise required by the federal securities laws, we disclaim any obligations or undertaking to publicly release any updates or revisions to any forward-looking statement contained in this Quarterly Report on Form 10-Q to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. -3- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements THIRD QUARTER FINANCIAL STATEMENTS May 31, 2011 (Unaudited) -4- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) ConsolidatedBalance Sheets May 31, August 31, (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Deposit - Payroll taxes receivable - Pre-paid expenses Total Current Assets Fixed Assets: Computer Equipment Software License Less:Accumulated Depreciation ) ) Net Fixed Assets Other Assets Investment in oil and gas properties (Note 3) Total Other Assets Total Assets $ $ LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable to operators of working interests - Loans payable related parties (Note 6) Shareholder loans payable and accrued interest (Net of note discount - $286,114 at May 31, 2011 and $856,433 at August 31, 2010)(Note 7) Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY Preferred stock, 50,000,000 shares authorized, none issued or outstanding Common Stock Authorized: 700,000,000 shares with a par value of $0.001 Issued and Outstanding: 454,667,726 as ofMay 31, 2011 and 293,700,000 as of August 31, 2010 Additional paid-in capital Accumulated other comprehensive income - Deficit Accumulated During The Development Stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -5- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) ConsolidatedStatements of Operations (Unaudited) Period From Inception Three Months Ended (September 19, 2003) May 31, May 31, through May 31, 2011 Revenue $
